Exhibit 10.1

FIRST AMENDMENT TO
SOTHEBY’S HOLDINGS, INC.
2003 RESTRICTED STOCK PLAN

THIS FIRST AMENDMENT to the Sotheby’s Holdings, Inc. 2003 Restricted Stock Plan
(the “First Amendment”), dated the 5th day of August, 2004, is adopted by
Sotheby’s Holdings, Inc. (the “Corporation”).

RECITALS:

A. The Sotheby’s Holdings, Inc. 2003 Restricted Stock Plan (the “Plan”) was
adopted by the Compensation Committee of the Board of Directors of the
Corporation on February 18, 2003 and approved by the shareholders of the
Corporation at the Corporation’s 2003 Annual Meeting of Shareholders on April
29, 2003.

B. Pursuant to Section 8.1 of the Plan, the Corporation has the authority to
amend the Plan. The Corporation desires to and does hereby amend the Plan as
hereinafter set forth, to clarify that shares of Restricted Stock that are
withheld to satisfy tax withholding obligations are considered to be surrendered
by the holder and therefore will be eligible for reissuance under the Plan.

NOW, THEREFORE, Section 4.2 of the Plan is hereby amended by adding the
following sentence at the end of thereof:

“If a Participant elects or is deemed to have elected to have shares of
Restricted Stock withheld in satisfaction of withholding tax obligations prior
to the vesting of such shares at any time prior to April 29, 2013, the withheld
shares of Restricted Stock shall, for purposes of this Section 4.2, be
considered to have been surrendered before the Period of Restriction has been
satisfied and shall therefore again be available for Awards subsequently granted
under the Plan.”

IN WITNESS WHEREOF, this Amendment is hereby executed as of the day and year
first above written.

 

 

 

 

SOTHEBY’S HOLDINGS, INC.





 

 By:  





 

 

 Its:  





 




--------------------------------------------------------------------------------